Title: From Alexander Hamilton to William S. Smith, 24 May 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York May 24, 1799
          
          The Secretary of War has directed me to inquire whether Capt. Justus B Smith Lts. Thomas Thompson & Jacob C Ten Eyck have mean to accept or decline their appointments. If known to you, you will please to inform me, if not known, you will then ascertain & communicate to me what may be the fact
          With great consideration I am Sir Yr. Obed St
        